Case 5:19-cv-00334-AB-SHK Document 40 Filed 08/06/20 Page 1 of 1 Page ID #:414



  1

  2
                                                                          JS-6
  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 10

 11   JACK WALLER,                            CASE NO.: 5:19-cv-00334-AB (SHKx)
                                              [Riverside County Superior Court Case No.:
 12                       Plaintiff,          RIC 1824173]
 13   vs.
                                              ORDER ON STIPULATION FOR
 14   LOWE’S HOME CENTERS, LLC,               VOLUNTARY DISMISSAL WITH
      and DOES 1 TO 20, Inclusive             PREJUDICE PURSUANT TO
 15                                           SETTLEMENT
                          Defendants.
 16                                           Assigned to the Hon. Andre Birotte, Jr.;
                                              and, Magistrate Jud. Shashi H.
 17                                           Kewalramani
 18                                           Complaint Filed: November 5, 2018
 19

 20         Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the
 21   Stipulation between plaintiff JACK WALLER and Defendant LOWE’S HOME
 22   CENTERS, LLC, this action is dismissed with prejudice, in its entirety, with each
 23   party to bear its own costs.
 24         IT IS SO ORDERED.
 25

 26   Dated: August 6, 2020               ________________________________
 27                                       The Honorable Andre Birotte, Jr.
                                          United States District Court Judge
 28
                                             -1-
               ORDER ON STIPULATION FOR VOLUNTARY DISMISSAL
                  WITH PREJUDICE PURSUANT TO SETTLEMENT
                                     CASE NO.: 5:19-cv-00334-AB (SHKx)
